PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/184,649
Filing Date: 16 Jun 2016
Appellant(s): TOYO SEIKAN GROUP HOLDINGS, LTD.



__________________
Jeffrey S Bergman
For Appellant









__________________


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/07/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

At page 9 of the Brief, Appellant asserted that none of the prior art teach the orientation of an  immobilized activating surface on the first film membrane and non-immobilized proliferating surface on a second film membrane 

It  has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).
Moreover, as acknowledged by Appellant , the prior art teach a closed cell culture vessels including flask or cell culture bag system for cell expansion and culture ( see Brief, page 10). It  is the Examiner’s  position  that it would be immediately obvious to one skill in the art  that  the reference culture vessels would obviously  have two  inner surfaces facing each other  that are  not in contact with each other wherein only one surface has  immobilized anti-CD3 antibodies.  The fact that Appellant is calling the first surface with attached anti-CD3 antibody  “immobilized activating surface” and the opposite second surface “non-immobilized proliferating surfaces” does not make it different from the referenced cell culture vessels, including culture bags that contains two inner surfaces with anti-CD3 antibody attached to only one of said surfaces. 
It is noted that that during patent examination, the pending claims must be "given the broadest reasonable interpretation  consistent with the specification."  See MPEP  2100.  Thus,  when  claim 1  is given its broadest reasonable interpretation , it can read on a cell culture bag comprising a first and a second film membrane surface facing each other with anti-CD3 antibodies attaches only to the first surface.


At page 12 of the Brief, Appellant asserted that the prior art references teach that multiple culture vessels are required to complete the whole process of activating and proliferating of lymphocytes.

It is noted that the instant claims are drawn to the product, i.e. the culture vessels for culturing lymphocytes comprising first and the second  inner surfaces facing each other. The fact that prior art references might use a different culturing method for activating and expansion of lymphocytes has nothing to do with the fact that the referenced cell culture vessels, including culture bags that contains two inner surfaces facing each other with anti-CD3 antibody attached to only one of said surfaces. 

At page 15 and 18 of the Brief, Appellant asserted that none of the prior art teaches or suggests that the claimed culture bag includes sealed gas in the amount recited in the instant claims
It has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).
Moreover, as acknowledged by Appellant , the prior art teaches a closed cell culture vessel including flask or cell culture bag system for cell expansion and culture ( see Brief, page 10). It  is the Examiner’s  position  that it would be immediately obvious to one skill in the art  that  the reference  closed culture vessels would inherently include sealed gas suitable for cell culturing, for example oxygen, since referenced cell culture vessels would not be completely filled with culture medium. He claimed  sealed amount of 0,01 to 4 ml cm2 would be an obvious variation of the amount of oxygen that would be present in said referenced cell culture vessels, since said vessels would contain at least 0,21ml cm2 of oxygen. 

Since the used of anti-CD3 antibody for activating culturing lymphocytes was well known and routinely used in the art before the effective filing day of the claimed invention,
it would be conventional and within the skill of the art to determine an  optimal amount of anti-CD3 antibody to be immobilized on the immobilized surface and amount of gas in the sealed container.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
At page 23 of the Brief, Appellant asserted that combinations of prior art is improper based on improper hindsight reasoning.

In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin , 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP 2145. 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        

Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644            
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645                                                                                                                                                                                                                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.